           Case 1:20-cv-10599-LGS Document 13 Filed 02/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 GALINA BARBARINO et al.,                                     :
                                            Plaintiffs,       :    20 Civ. 10599 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 ATTENTIVE HOME CARE AGENCY, INC. et :
 al.,                                                         :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for March 4, 2021.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the March 4, 2021, initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the Court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral

The parties should be aware that the Court does not extend the deadlines for fact and expert

discovery absent compelling circumstances.

Dated: February 26, 2021
       New York, New York
